                                UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                    UNITED STATES COURTHOUSE
                                       700 STEWART STREET
                                    SEATTLE, WASHINGTON 98101



ROBERT S. LASNIK
  DISTRICT JUDGE                                                                        (206) 370-8810



                                        October 30, 2019


   Matthew J. Bean                                 Mark Konkel
   Bean Law Group                                  Kelly Drye & Warren (NY)
   2200 Sixth Avenue, Suite 500                    101 Park Avenue
   Seattle, WA 98121-1843                          New York, NY 10178

  Delivered Via CM/ECF

          RE:      Llera v. Tech Mahindra (Americas) Inc., C19-0445RSL
                   Stipulated Protective Order


  Dear Counsel:

  On October 25, 2019, the Court received your proposed “Stipulated Protective Order.”
  Dkt. # 24.

  Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect parties from
  annoyance, embarrassment, or undue burden or to protect confidential commercial
  information. Such protective orders may issue upon a showing of good cause.

  Although parties may agree on confidentiality among themselves, when they request that
  the Court be involved, the proposed order must be narrowly drawn, identifying both the
  type of information that is to be protected and, if not obvious, the reason such protection
  is warranted. The order must also comply with the applicable federal and local procedural
  rules.

  The agreed protective order submitted in this case is deficient in that it is too broad and
  gives too much discretion to the parties to designate information as “confidential.” The
  order mentions types of information that may, in fact, be confidential, such as
  “confidential information relating [to] Defendant’s . . . customer . . . lists” and “plaintiff’s
  medical records.” These categories are part of a long list of generic corporate documents
that the parties deem “confidential.” More importantly, they are only examples of what
may be protected from disclosure. The proposed order provides that “any other
information agreed upon by the parties during the course of litigation” will also be subject
to the protective order. Thus, the extensive list provided does not limit the scope of the
order, and the parties are essentially seeking protection for anything they choose to
identify as “confidential.”

Any protective order entered by the Court must clearly identify the class or type of
documents subject to the order and the need for confidentiality. The agreed protective
order received by the Court will remain lodged in the file, but will not be entered. The
parties may resubmit a proposed order if they remedy the deficiencies identified in this
letter.


                                          Sincerely,


                                          A
                                          Robert S. Lasnik
                                          United States District Judge
